Case 17-12870 Doc 105-4 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 4 Page 1 of 4
                                                                                               1




     1                              CIVIL        DISTRICT          COURT

                              FOR    THE    PARISH           OF    ORLEANS

   C                                 STATE        OF       LOUISIANA

    4

    5     NO.    2017-1117                                                     DIVISION            “J”

    6

    7                    NELCOME       JOSEPH              COURVILLE,          JR.

    8

    9                                            VERSUS

   10

  11                  LAMORAK        INSURANCE              COMPANY,          ET   AL.

  12

  13                                         *         *       *


  14

  15                     Videotaped              Perpetuation               Deposition             of

  16      NELCOME       JOSEPH       COURVILLE,              JR.,       given      at    the

  17      offices       of    Roussel        &    Clement,             1550    West

  18      Causeway       Approach,           Mandeville,                Louisiana         70471,

  19      on    March    20th,       2017.

  20

  21     REPORTED        BY:

  22                     JOSEPH       A.     FAIRBANKS,                JR.,    CCR,      RPR

  23                     CERTIFIED           COURT          REPORTER          #75005

  24     VIDEOGRAPHER:

  25                     KEN    HART       (HART           VIDEO       OF   LOUISIANA)

                             JOHNS, PENDLETON, FAIRBANKS & FREESE
                                           CERTIFIED COURT REPORTERS
                                       315 METAIRIE ROAD, SUITE 101
                                            MErAIRIE, LA 70005
                                           PHONE (504) 219-1993
          Case 17-12870 Doc 105-4 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 4 Page 2 of 4
NELCOME COURVILLE,                JR.       (PERPETUATION)                                           March        20, 2017

                                                      Page 21                                                     Page   23
      1     one was Todd Mauls Todd Courville; Anthony
                             --
                                                                 1       A. Yes, ma’am. That was, urn  --

      2
            Courville; Mike Courville; and Eric Courville.       2    Dr. Cassidy. She was the surgeon. And that’s
      3
               Q. And I understand one of your children          3    whenever she they told me I couldn’t I
                                                                                   --                            --


      4     is deceased?                                         4    couldn’t have the surgery because of my age and
      5        A. Yeah. That was Tony.                                my heart trouble. But she said she needed to
      6
               Q. Okay. And your other three children,           6    go in now, this was after the autopsy. She
                                                                              --

      7     are you close to those children?                     7    had to go into my lung and scrape that that--

      8        A. Yes, ma’am. Very close.                        8    stuff that’s on my lung, and put that they
                                                                                                            --


      9
               Q. In fact, after you became ill, did one         9    call it a talcum powder or something. And
     10     of them--                                           10    that’s how they got the fluid off of me, and,
     11        A. One moved in the oldest one moved
                                       --
                                                                11    uh sent me home three days later.
                                                                         --

     12     in with my wife to help me.                         12
     13
                                                                         Q. You were ultimately sent to a cancer
               Q. Now, we’re here today because you’ve          13    specialist?
     14     been diagnosed with mesothelioma.                   14       A. Yes, ma’am.
     15        A. Yes, ma’am.                                   15
     16
                                                                         Q. Dr-
     17
               Q. And how did you come to be diagnosed          16       A. Dr. Miletello.
            with mesothelioma?                                  17
                                                                         Q. And Dr. Miletello.
     18        A. Well, I started getting some pain in          18       A. Yes, ma’am.
     19     my chest and my side. And I was working as a        19
     20
                                                                         Q. Now, when you were diagnosed with
            consultant, and I got to where I couldn’t           20    mesothelioma, did those doctors tell you what
     21     hardly get in and out of the truck to go to         21    that was caused by?
     22     work.                                               22       A. They told me it was caused by
     13           Then I started getting this bad chest         23    asbestos.
     24     cold. So, I went to a ENT. He put me on             24
     25
                                                                         Q. And where did you where were you
                                                                                               --



            antibiotics, and he wanted to x-ray my lung.        25    exposed to asbestos?

                                                      Page 22                                                     Page   24
      1     He heard something in my lungs, and two days         1       A. Well,just in all the plants that I
      2     later he called me well, sent me a letter,
                                  --                                  had worked at in the early sixties and
            told me to go see Dr. Heinz, a pulmonary             -3
                                                                      seventies. And some on pipelines, because we
      4     doctor. And that’s when Dr. Heinz found all          4    have to knock the coating off. And back then
      5     the fluid on me. And he took out 700 cc’s of         5    we didn’t know, you know. We had a lot of
      6     fluid that day. And I went back the next             6
                                                      --              Somastic and a lot of other type of coating
      7     four days later he took out 800. And that’s          7    that we didn’t know what was in it, you know,
      8     when he decided to call this surgeon                 8    we we just did it. You know.
                                                                         --


  9         Dr. Cassidy.                                         9
 10
                                                                         Q. Now, you said Somastic. Where did the
                   And I went in there for biopsy. And          10    Somastic come from?
 11         that’s whenever they told me I had this             11       A. Well, it a tot of it come out of
                                                                                    --

 12         mesothelioma.                                       12    Harvey; H.C. Price, Bretto something like
                                                                                                --

 13
               Q. And when was that, sir, when you had          13    that. And, um that was mostly for wetlands,
                                                                                    --


 14         the biopsy?                                         14    to sink the pipe.
 15            A. That was after Thanksgiving. I think          15
 16
                                                                         Q. Now, you said you also worked in
            the day after Thanksgiving.                         16    various plants.
 17
               Q November 25th?                                 17       A. Oh, yes. All up and down the river.
 18            A. November 25th. Yes, ma’am.                    13
 19
                                                                         Q. Now, when you were in these plants,
               Q. This past November?                           19    did you see insulation contractors in those
 20            A. Yes, ma’am.                                   20    plants?
 21
               Q. 2016?                                         21       A. Yes, ma’am.
 21            A. Yes, ma’am.                                   22
                                                                            DEFENSE COUNSEL:
 23
               Q. Now, when your doctor diagnosed you           23             Objection. Leading.
            with mesothelioma, you were ultimately sent to      24    EXAMINATION BY MS. ROUSSEL:
 25         an oncologist?                                      25
                                                                         Q. When you were in the plant, how were
 6        (Pages 21 to 24)
JOHNS, PENDLETON, FAIRBANKS .PND FREESE                                                                504 219—1993
       Case 17-12870 Doc 105-4 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 4 Page 3 of 4
NELCOME COURVILLE,           JR.     (PERPETUATION)                                                March 20, 2017

                                                      Page 25                                                Page 27
   1      you exposed to asbestos?                               1   just drop the boxes off by the pipe racks so
   2            DEFENSE COUNSEL:                                 2   these insulators wouldn’t have to go, you know,
                    Objection. Lack of foundation.               3   and get ‘em. And, urn and that’s I mean,
                                                                                              --       —

   ‘
          EXAMINATION BY MS. ROUSSEL:                            4   a lot of times we had to move the boxes out of
   5
   6
             Q. You can answer. They’re just                     5   our way.
          objecting.                                             6         And on the boxes they always had
             A. Oh, okay. Well, we were working right            7   names, you know. And then they had some, urn      --

   8      side by side with insulators. And it all               8   I know they put the white stuff around it, and
   9      depends if we was in a shutdown or new                 9   they put that paste on there. And I had a
  10      construction. A lot of times we’d start in a          10   couple of Mends of mine that did that. They
  11      top rack to lay the pipe and stuff, and then          11   deceased now, but and it was like a paste.
                                                                                         —

  12      insulators would come in and get above us and         12   It would be gray, but it would turn white
  13      do the insulation. Which we didn’t I didn’t           13
                                                 --                  before they would put the aluminum on it.
  14      think it bothered us at the time. But that’s          14   EXAMINATION BY MS. ROUSSEL:
  15      mostly when they would they would do it               15
  16
                                   --
                                                                        Q. And who-
          right behind pipe inspection. After the welds         16         DEFENSE COUNSEL:
  17      were done, then they’d bring the insulators in.       17              Object to the nonresponsive
  18
  19
             Q. Now, these various insulation                   18         portion.
          contractors, who were the insulation                  19   EXAIvffl’TATION BY MS. ROUSSEL:
  20      contractors who would have exposed you?               20
  21
                                                                        Q. Who manufactured this paste?
                DEFENSE COUNSEL:                                21      A. Urn-
  22                Objection. Lack of foundation.              22         DEFENSE COUNSEL:
  23            DEFENSE COUNSEL:                                23              Objection. Foundation.
  24                Object to the form.                         24      A. I know it was a 8127. Reilly-Benton,
  25      EXAMINATION BY MS. ROUSSEL:                           25   something I don’t know.
                                                                               --




                                                      Page 26                                                Page   28
   1
            Q. Since there was an objection, let me              1   EXAMINATION BY MS. ROUSSEL:
   2      ask it again.                                          2
   3
                                                                       Q. Now, you said that you remembered a
               Who were the insulation contractors               3   number on it   --

   4     that you worked around in those various plants?               A. Yeah.
   5           DEFENSE COUNSEL:
   6
                                                                       Q. --8127.
                  Object to the form.                            6     A. Yeah.
   7           DEFENSE COUNSEL:                                  7
   8
                                                                       Q. What did it come in?
                  Objection. Lack of foundation.                 8     A. In buckets. Like 5 gallon buckets.
               Leading.                                          9
                                                                       Q. And the insulators used this?
  10       A. Answer?                                           10     A. Yes, ma’am.
  11     EXAMINATION BY MS. ROUSSEL:                            11       DEFENSE COUNSEL:
  12
           Q. Yes.                                              12          Object to form. Leading.
  13       A. You had Anco, McCarty, you had Eagle,             13       DEFENSE COUNSEL:
  14     you had, urn Benton something                          14
                       --                   --                              Objection.
  15     Reilly-Benton, the ones I can remember seeing          15   EXAMINATION BY MS. ROU$$EL:
  16     on the boxes and stuff like that.                      16
  17
                                                                       Q. And tell me you said that you
                                                                                         --


            Q. My others?                                       17   worked around these insulators. And who’s
  18       A. Eagle.                                            18   names were on the various insulation products?
  19
           Q. Okay. Now, you said that you worked               19       DEFENSE COUNSEL:
  20     around insulators employed by those companies,         20          Objection. Leading.
  21     but you also said something about the boxes.           21   EXAMINATION BY MS. ROUSSEL:
  22           And what about the boxes?                        22
  23
                                                                       Q. Was it these same companies’ names?
               DEFENSE COUNSEL:                                 23     A. Yes, ma’am.
  24              Objection. Leading.                           24       DEFENSE COUNSEL:
  25       A. Well, whenever they’d come in they’d              25          Objection. Foundation.

                                                                                         7    (Pages 25 to 28)
JOHNS,    PENDLETON,        FAIRBANKS AND FREESE                                                       504 219—1993
Case 17-12870 Doc 105-4 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 4 Page 4 of 4
                                                                                      64




      1

      2                        REPORTER’S           CERTIFICATE

    3

    4              NOTE: This transcript                             certification         is
          valid only when accompanied by                             my original
    5     signature over my state seal.

    6

    7               I, JOSEPH A. FAIRBANKS, JR., CCR, RPR,
          Certified Court Reporter in and for the State
    8     of Louisiana, as the officer before whom the
          foregoing was taken, do hereby certify:
    9               That the witness was sworn by me upon
          authority of R.S. 37:2554 and did testify as
  10      set forth in the foregoing pages;
                    That said proceeding and testimony was
  11      reported by me in the stenotype reporting
          method, was thereafter transcribed and prepared
  12      by me or under my personal direction and
          supervision, and is a true and correct
  13      transcription to the best of my ability and
          understanding;
  14                That this transcript was prepared in
          compliance with transcript format guidelines
  15      established by statute or by rules of the
          Board;
  16               That I am knowledgeable of the
          arrangements, financial and otherwise, with the
  17      person on entity arranging for reporting
          services, and that I have acted in compliance
  18      with the prohibition on contractural
          relationships as defined by the Louisiana Code
 19       of Civil Procedure Article 1434 and in rules
          and advisory opinions of the Board;
 20                That I am not related to counsel or to
          the parties herein, nor am I otherwise
 21       interested in the outcome of this matter.




 24                     JOSEPH      A.   FAIRBANKS,              JR.,    C    R     RPR

 25                     CERTIFIED        COURT        REPORTER          NO.       75005

                          JOHNS, PENDLETON, FAIRBANKS & FREESE
                                        CERTIFIED COURT REPORTERS
                                      315 METAIRIE ROAD, SUITE 101
                                            METAIRIE, LA 70005
                                           PHONE (504) 219-1993
